Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, in claims 1, Applicant claims “when the first circuit…” which is a conditional limitation rendering it unclear as to whether or not an active, positive limitation occurs. That is, if the first circuit determines there isn’t radio interference, it appears a pulse pattern based on avoiding function of radio interference doesn’t occur, so that the claim is encompassed by only two limitations of having circuits based on radio interference and a transmitter. The Office is unclear as to whether there is an active, positive limitation regarding if there is radio interference or not because of the conditional clause “when”; and, therefore, it is not clear if a pulse pattern from the table is even selected or not. In the event that it is not selected, it is unclear how the second circuit is even different from the first circuit. In which case, it appears Applicant is 
Likewise, with claim 3, “when the first circuit determines…” is a conditional limitation rendering it unclear as to whether or not an active, positive limitation occurs. That is, if the first circuit determines there isn’t radio interference, it appears a pulse pattern being set as a valid pattern doesn’t occur, so that the claim is encompassed by only two limitations of having circuits based on radio interference and a transmitter. The Office is unclear as to whether there is an active, positive limitation regarding if there is radio interference or not because of the conditional clause “when”; and, therefore, it is not clear if a pulse pattern from the table is even selected or not. In the event that it is not selected, it is unclear how the second circuit is even different from the first circuit. In which case, it appears Applicant is simply claiming two circuits that are not distinguishable from each other. Applicant is advised to clarify the “when” conditional clause.       
Likewise with claim 13, “when determining that there is the radio interference…” which is a conditional limitation rendering it unclear as to whether or not an active, positive limitation occurs. That is, if the first circuit determines there isn’t radio interference, it appears a pulse pattern based on avoiding function of radio interference doesn’t occur, so that the claim is encompassed by only two limitations of having circuits based on radio interference and a transmitter. The Office is unclear as to whether there is an active, positive limitation regarding if there is radio interference or not because of the conditional clause “when”; and, therefore, it is not clear if a pulse pattern from the table is even selected or not. In the event that it is not selected, it is unclear how the second 
Likewise, with claim 14, “when the determining whether or not there is the radio interference…” is a conditional limitation rendering it unclear as to whether or not an active, positive limitation occurs. That is, if the first circuit determines there isn’t radio interference, it appears a pulse pattern being set as a valid pattern doesn’t occur, so that the claim is encompassed by only two limitations of having circuits based on radio interference and a transmitter. The Office is unclear as to whether there is an active, positive limitation regarding if there is radio interference or not because of the conditional clause “when”; and, therefore, it is not clear if a pulse pattern from the table is even selected or not. In the event that it is not selected, it is unclear how the second circuit is even different from the first circuit. In which case, it appears Applicant is simply claiming two circuits that are not distinguishable from each other. Applicant is advised to clarify the “when” conditional clause.    
The dependent claims do not appear to clarify the issues noted above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-14 are rejected under 35 USC 103 as being unpatentable over Maeno et al. US 2013/0342388 in view of Kellum et al. US 2018/0095161.

As to claim 1, Maeno teaches a radar apparatus (fig.8) comprising: a first circuit configured to determine whether or not there is a radio interference based on a radio signal received via an antenna (circuit 110 determines interference mechanics); a second circuit 130 configured to, when the first circuit 110 determines that there is the radio interference, select a predetermined pulse pattern based on an avoiding function of a wireless communication device having the avoiding function of the radio interference (see [0081]), the predetermined pulse pattern being separately defined from a pulse pattern of transmission processing for operating a radar (231, 232, 241 being separately defined); and a transmitter (see fig.1: transmitter 3) configured to transmit from the antenna a radio signal matching the pulse pattern selected by the second circuit.
Maeno doesn’t expressly teach storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar.
However, please N.B., Kellum teaches storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar ([0044]).
It would be obvious to modify Maeno by storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar as taught by Kellum for the benefit of pre-compute and memory storage benefits (see Kellum [0044]).      As to claim 2, Maeno teaches the radar apparatus according to claim 1, further comprising a third circuit configured to, when the first circuit determines that there is not the radio interference after the radio signal matching the pulse pattern transmitted by the transmitter is transmitted, set the pulse pattern as a valid pulse pattern on the avoiding function of the radio interference (esp. c.f. fig.7, which teaches pulse pattern mechanics for interference waves).     As to claim 3, Maeno teaches the radar apparatus according to claim 2, wherein the transmitter transmits the radio signal matching the valid pulse pattern on a regular basis (see figs.6-7 showing the “regular” intervals; N.B., no particular “regular basis” is specified so any basis suffices).

     As to claim 6, Maeno teaches the radar apparatus according to claim 1, wherein the second circuit changes the predetermined pulse pattern until the first circuit determines that there is not the radio interference (see fig.7, which shows interference and pulse mechanics), and outputs the predetermined pulse pattern to the transmitter (see fig.1), the predetermined pulse pattern being defined separately from the pulse pattern of the transmission processing for operating the radar (see fig.7, separate pulse patterns).     As to claim 7, Maeno teaches the radar apparatus according to claim 1, further comprising a fourth circuit configured to update the predetermined pulse pattern defined separately from the pulse pattern of the transmission processing for operating the radar (see fig.1, a different circuit corresponding to the pulse pattern, see fig.7 may comprise various switches shown in fig.1).

As to claim 10, Maeno teaches the radar apparatus according to claim 1, wherein the first circuit detects a determination level of the radio signal received via the antenna during determination processing on the avoiding function of the radio interference (no specific determination level is specified; so any detection of a radio signal received from the antenna suffices, which is shown in figs. 1 and 8), and determines whether or not there is the radio interference based on a fluctuation range in a distance direction or a time direction of the determination level (distance direction see fig.2, time direction shown in fig.3 and 7).     As to claim 11, Maeno teaches a radar apparatus (see fig.1) comprising: a selecting circuit configured to, during transmission processing on an avoiding function of a radio interference (interference remover 5), select a predetermined pulse pattern separately defined from a pulse pattern of the transmission processing for operating a radar (see fig.6-7 pulse pattern mechanics); and a transmitter 3 configured to transmit from an antenna (antenna 1) a radio signal matching the pulse pattern selected (mechanism through circuit 100) by the selecting unit (see matched filter 6). 
Maeno doesn’t expressly teach storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar.
However, please N.B., Kellum teaches storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar ([0044]).
It would be obvious to modify Maeno by storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a claim 12, Maeno teaches the radar apparatus (see fig.1) according to claim 11, wherein during the transmission processing on the avoiding function of the radio interference (interference remover 5), the selecting circuit sequentially or arbitrarily selects a pulse pattern from a plurality of predetermined pulse patterns separately defined from the pulse pattern of the transmission processing for operating the radar (see figs.6-7 showing the separately defined pulse patterns), and the transmitter 3 transmits from the antenna the radio signal matching the pulse pattern selected by the selecting circuit (see figs.6-7 for pulse pattern mechanics).     As to claim 13, Maeno teaches a method for avoiding a radio interference applied to a radar apparatus (see fig.1 and 8), the method comprising: determining whether or not there is a radio interference (switch/receiver 2/4) based on a radio signal received via an antenna 1; when determining that there is the radio interference, selecting a predetermined pulse pattern (see figs.6-7 for pulse pattern mechanics) based on an avoiding function of a wireless communication device having the avoiding function of the radio interference (via interference remover 5), the predetermined pulse pattern being defined separately from a pulse pattern of transmission processing for operating a radar (fig.3 and 7 showing separately defined pulse patterns); and transmitting 3 from the antenna 1 the radio signal matching the selected pulse pattern (abstract and fig.1).
Maeno doesn’t expressly teach storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar.

It would be obvious to modify Maeno by storing in a pulse pattern table a plurality of pulse patterns separately defined from a pulse pattern of transmission processing for operating a radar as taught by Kellum for the benefit of pre-compute and memory storage benefits (see Kellum [0044]).     As to claim 14, Maeno teaches the method according to claim 13, further comprising setting the transmitted pulse pattern as a valid pulse pattern on the avoiding function of the radio interference (fig.7) when the determining whether or not there is the radio interference determines that there is not the radio interference after the transmission of the transmitting (see fig.5, which denotes the determination mechanics of interference and subsequent transmission shown in fig.1; please N.B., it appears to be additionally unclear as to what occurs after transmission of the transmitting as the transmission and transmitting appear to be the same). 
     As to claim 4, Maeno teaches the radar apparatus according to claim 1. Maeno doesn’t expressly teach wherein the first circuit determines whether or not there is the radio interference per elevation angle and azimuth angle of the antenna during the determination. However, modulating angle mechanics are routine in the radio interference art. It would be obvious to modify Maeno by optimizing the various elevation and angles in order to improve interference avoidance guidance.claim 5, Maeno teaches the radar apparatus according to claim 4. Maeno teaches the radio signal matching the pulse pattern selected by the second circuit (see figs.7-8). Maeno doesn’t expressly teach wherein the transmitter transmits the radio signal from the antenna at the elevation angle and the azimuth angle at which the first circuit has determined that there is the radio interference. However, please N.B., modulating angle mechanics are routine in the radio interference art. It would be obvious to modify Maeno by optimizing the various elevation and angles for which transmitter transmits the signal from the antenna in order to improve interference avoidance guidance.     As to claim 8, Maeno teaches the radar apparatus according to claim 2. Maeno further teaches the first circuit determines whether or not there is the radio interference and setting the valid pulse pattern (see claim 1-2 rejection above). Maeno doesn’t expressly teach wherein elevation angle and azimuth angle of the antenna during the determination and per elevation angle and azimuth angle of the antenna. However, please N.B., modulating angle mechanics are routine in the radio interference art. It would be obvious to modify Maeno by optimizing the various elevation and angles for which transmitter transmits the signal from the antenna in order to improve interference avoidance guidance.     As to claim 9, Maeno teaches the radar apparatus according to claim 8, wherein the transmitter transmits the radio signal matching the valid pulse pattern (see fig.1) on a regular basis (no specific basis specified so any suffices; e.g. see fig.7 the regular interval). Maeno doesn’t expressly teach wherein elevation angle and azimuth angle of the antenna during the determination and per elevation angle and azimuth angle of the antenna. However, please N.B., 

Response to Remarks
Applicant’s remarks filed 4/28/21 are respectfully non-persuasive.
Please N.B., the art rejection arguments are moot in view of the new grounds of rejection necessitated by amendment. As for the 112-2 rejection, please N.B., “when the first circuit determines…” is a conditional limitation rendering it unclear as to whether or not an active, positive limitation occurs. That is, if the first circuit determines there isn’t radio interference, it appears a pulse pattern being set as a valid pattern doesn’t occur, so that the claim is encompassed by only two limitations of having circuits based on radio interference and a transmitter. The Office is unclear as to whether there is an active, positive limitation regarding if there is radio interference or not because of the conditional clause “when”; and, therefore, it is not clear if a pulse pattern from the table is even selected or not. In the event that it is not selected, it is unclear how the second circuit is even different from the first circuit. In which case, it appears Applicant is simply claiming two circuits that are not distinguishable from each other. Applicant is advised to clarify the “when” conditional clause.       
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646